Citation Nr: 1756268	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, right lower extremity (RLE).

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, left lower extremity (LLE).

4.  Entitlement to an effective date earlier than March 19, 2015 for evaluation in excess of 10 percent for RLE radiculopathy.

5.  Entitlement to an effective date earlier than March 19, 2015 for evaluation in excess of 10 percent for LLE radiculopathy.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In November 2011 and December 2014, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran seeks a video conference hearing in this appeal before a Veterans Law Judge.  See VA Form 9 (November 2016).  Therefore, remand is necessary.  38 C.F.R. § 20.700 (A hearing on appeal will be granted if the claimant expresses a desire to appear in person).

It is noted that, although VA provided the Veteran a Board hearing on his low back disability claim in November 2010, the RO subsequently granted service connection for radiculopathy of the lower extremities secondary to lumbosacral strain with intervertebral disc syndrome.  A Board hearing has not been conducted on the claims for increase for bilateral lower extremity radiculopathy or an earlier effective date for the grant of service connection for bilateral lower extremity radiculopathy.  Thus, as the Veteran has expressed a desire for a hearing in these matters, remand of the entire appeal is necessary.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge in accordance with applicable procedures.  The Veteran and his attorney must be provided with notice as to the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




